Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Non-Final Rejection 
The Status of Claims:
Claims 1-26 are pending. 
Claims 1-12 and 14 are rejected. 
Claim 13 is objected. 
Claims 15-26 are withdrawn from consideration. 


DETAILED ACTION
1. 	Claims 1-14 are under consideration in this Office Action.
 					       Priority 
2	This application is a continuation of 16/654,281 10/16/2019 PAT 10722521
, which is a continuation of16/116,489 08/29/2018 PAT 10500211,,which is a  continuation of 15/934,497 03/23/2018 PAT 10085999, which claims benefit of 62/551,043 08/28/2017 and claims benefit of 62/504,523 05/10/2017

      Drawings
3.	None.
 IDS
4.        The IDS filed on 6/08/20, 7/17/20 & 9/09/20 are reviewed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
5.	Claim 13 is objected to as being dependent upon a rejected base claim.


Election/Restriction
Applicant’s election without traverse of Group I (claims 1-14) on 8/17/22 is acknowledged.
Claims 15-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected group II, there being no allowable generic or linking claim.  



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


6.	Claims 1-12 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,5, 7, and 23-26 of U.S. Patent No.10,085,999. Although the claims at issue are not identical, they are not patentably distinct from each other because of their genus-specifies relation relationship in the followings:

The claims 1, 5,  7 of the 

    PNG
    media_image1.png
    354
    551
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    353
    565
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    52
    576
    media_image3.png
    Greyscale

3-(((((2S,5R)-2-carbamoyl-7-oxo-1,6-diazabicyclo[3.2.1]octan-6-yl)oxy)sulfonyl)oxy)-2,2-dimethylpropyl benzoate (2);
2-methoxyethyl 3-(((((2S,5R)-2-carbamoyl-7-oxo-1,6-diazabicyclo[3.2.1]octan-6-yl)oxy)sulfonyl)oxy)-2,2-dimethylpropanoate (15);
oxetan-3-yl 3-(((((2S,5R)-2-carbamoyl-7-oxo-1,6-diazabicyclo[3.2.1]octan-6-yl)oxy)sulfonyl)oxy)-2,2-dimethylpropanoate (16);
ethyl 1-((((((2S,5R)-2-carbamoyl-7-oxo-1,6-diazabicyclo[3.2.1]octan-6-yl)oxy)sulfonyl)oxy)methyl)cyclohexanecarboxylate (17);
ethyl 1-((((((2S,5R)-2-carbamoyl-7-oxo-1,6-diazabicyclo[3.2.1]octan-6-yl)oxy)sulfonyl)oxy)methyl)cyclopropanecarboxylate (18);
ethyl 1-((((((2S,5R)-2-carbamoyl-7-oxo-1,6-diazabicyclo[3.2.1]octan-6-yl)oxy)sulfonyl)oxy)methyl)cyclobutanecarboxylate (19);
 (2S,5R)-2-carbamoyl-7-oxo-1,6-diazabicyclo[3.2.1]octan-6-yl ((3-methyl-2-oxotetrahydrofuran-3-yl)methyl) sulfate (42);
S-(3-(((((2S,5R)-2-carbamoyl-7-oxo-1,6-diazabicyclo[3.2.1]octan-6-yl)oxy)sulfonyl)oxy)-2,2-dimethylpropyl) ethanethioate (53);
 (5-methyl-2-oxo-1,3-dioxol-4-yl)methyl 3-(((((2S,5R)-2-carbamoyl-7-oxo-1,6-diazabicyclo[3.2.1]octan-6-yl)oxy)sulfonyl)oxy)-2,2-dimethylpropanoate (59);
a pharmaceutically acceptable salt of any of the foregoing; and
a combination of any of the foregoing.

, whereas the current claims 1, 10-12 and 14  do disclose the followings as shown below:  
1. A compound selected from: 2-methoxyethyl 3-(((((1R,2S,5R)-2-carbamoyl-7-oxo-1,6-diazabicyclo[3.2.1]octan-6- yl)oxy)sulfonyl)oxy)-2,2-dimethylpropanoate (15); oxetan-3-yl 3-(((((1R,2S,5R)-2-carbamoyl-7-oxo-1,6-diazabicyclo[3.2.1]octan-6- yl)oxy)sulfonyl)oxy)-2,2-dimethylpropanoate (16); ethyl 1-((((((1R,2S,5R)-2-carbamoyl-7-oxo-1,6-diazabicyclo[3.2.1]octan-6- yl)oxy)sulfonyl)oxy)methyl)cyclohexanecarboxylate (17); ethyl 1-((((((1R,2S,5R)-2-carbamoyl-7-oxo-1,6-diazabicyclo[3.2.1]octan-6- yl)oxy)sulfonyl)oxy)methyl)cyclopentane-1-carboxylate (18); ethyl 1-((((((1R,2S,5R)-2-carbamoyl-7-oxo-1,6-diazabicyclo[3.2.1]octan-6- yl)oxy)sulfonyl)oxy)methyl)cyclobutanecarboxylate (19); (1R,2S,5R)-2-carbamoyl-7-oxo-1,6-diazabicyclo[3.2.1]octan-6-yl ((3-methyl-2- oxotetrahydrofuran-3-yl)methyl) sulfate (42); S-(3-(((((1R,2S,5R)-2-carbamoyl-7-oxo-1,6-diazabicyclo[3.2.1]octan-6-yl)oxy)sulfonyl)oxy)- 2,2-dimethylpropyl) ethanethioate (53); and (5-methyl-2-oxo-1,3-dioxol-4-yl)methyl 3-(((((1R,2S,5R)-2-carbamoyl-7-oxo-1,6- diazabicyclo[3.2.1]octan-6-yl)oxy)sulfonyl)oxy)-2,2-dimethylpropanoate (59); or a pharmaceutically acceptable salt of any of the foregoing.
10. A pharmaceutical composition comprising the compound of claim 1 or a pharmaceutically acceptable salt thereof and a pharmaceutically acceptable vehicle.  
11. The pharmaceutical composition of claim 10, further comprising an antibiotic.  
12. The pharmaceutical composition of claim 11, wherein the antibiotic comprises a 3- lactam antibiotic.  
14. The pharmaceutical composition of claim 10, wherein the pharmaceutical composition is an oral dosage formulation.


However, the current claims differ from the US patented application in that 
the specifically selected compounds of (15)-(19), (45), (53), and (59) were not present in the claim 1 of the U.S. Patent No ..

Even so, the dependent claim 7 does contain the claimed compounds of (15)-(19), (45), (53), and (59).  Thus, for the intended purpose of emphasizing those compounds in the current invention, it seems reasonable for the skilled artisan in the art to incorporate this particular limitation of the claimed compounds into the claim 1
In addition, rearranging or recombining or incorporating the dependent claim into the independent claim is an obvious variant over the instant claimed invention.  Such a limitation can be anticipated; there is very little difference as to the patentable distinction. Thus, it would have been obvious to the skilled artisan in the art to be motivated to narrow the claimed invention by incorporate the specific compounds of (15)-(19), (45), (53), and (59) into the claim 1 in order to protect the particular aspect of the claimed invention. This is because the skilled artisan in the art would expect such a manipulation to be feasible and successful as guidance shown in the claims in the patented application. 

Conclusion

Claims 1-12 and 14 are rejected. 
Claim 13 is objected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        8/24/2022